Citation Nr: 0737419	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1966 to July 1972.  Service in the 
Republic of Vietnam is indicated by the evidence of record.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
type II diabetes mellitus.  A 20 percent disability rating 
was assigned.  

In his November 2004 substantive appeal, the veteran 
requested a personal hearing with a Veterans Law Judge.  In 
an April 2005 statement the veteran's representative 
indicated that he no longer wished to attend a hearing.  The 
hearing request accordingly has been withdrawn.  See 
38 C.F.R. § 20.702(e) (2007).

Issue not on appeal

In a January 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with this decision.  See Archbold 
v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

Although the RO sent the veteran a notice letter in September 
2003, that letter does not satisfy all of the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  
Specifically, the September 2003 letter involved the 
veteran's claim of entitlement to service connection, which 
was later granted.  The letter did not inform the veteran of 
what evidence is necessary to substantiate an increased 
rating claim.  Nor did the letter request that the veteran 
provide any evidence in his possession pertaining to his 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007).  Therefore, the RO has not informed the 
veteran of "what the evidence must show" or complied with 
the "give us everything you've got" provisions of 38 C.F.R. 
§ 3.159(b).

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

The Board observes that the most recent medical evidence 
concerning the veteran's disability dates from March 1995.  
While this case is in remand status, the agency of original 
jurisdiction should ascertain whether more recent medical 
evidence is available.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice, to include 
providing notice of what the evidence must 
show in order to establish an increased 
rating claim, and should request that the 
veteran provide any evidence in his 
possession pertaining to his claim.  
Dingess notice should also be provided.  A 
copy of the letter should be sent to the 
veteran's representative.

2.  Either in connection with the VCAA 
letter or otherwise, BVA should ask the 
veteran to identify any recent medical 
treatment repots pertaining to his 
service-connected diabetes mellitus.  Any 
such records should be obtained, to the 
extent practicable.

3.  After undertaking and additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to an 
increased disability rating for service-
connected type II diabetes mellitus.  If 
the benefit sought on appeal remains 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



